UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 o Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . 000-53463 (Commission file number) COVENANT GROUP OF CHINA INC. (Exact name of small business issuer as specified in its charter) Nevada 68-0677260 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification No.) Two Bala Plaza, Suite 300 Bala Cynwyd, PA 19004 (Address of principal executive offices) (610) 660-7828 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x On August 13, 2010, 9,603,909 shares of the registrant's common stock were outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4T. Controls and Procedures 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 -2- PART I – FINANCIAL INFORMATION Item 1.Financial Statements COVENANT GROUP OF CHINA INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalent $ $ Accounts receivable, net Retentions receivable Other receivables Prepayment and deposits Inventories Total current assets NON-CURRENT ASSETS Retentions receivable Property, plant and equipment, net Goodwill Intangible assets - Total non-current assets Assets of discontinued operations - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Short term loans $ $ Note payable - Accounts payable Unearned revenue Taxes payable Other payables and accrued liabilities Dividend payable Loans payable, net of unamortized discount on warrants - Total current liabilities Liabilities of discontinued operations - Total liabilities STOCKHOLDERS' EQUITIY Common stock, $0.00001 par value, 20,000,000 shares authorized, 11,083,909 shares issued and 9,683,909 shares outstanding as of June 30, 2010, and11,480,909 shares issued and outstanding as of December 31, 2009 respectively 97 Additional paid-in capital Deferred stock compensation ) - Statutory surplus reserve Accumulated deficit ) ) Accumulated other comprehensive loss ) Less: treasury stock, at cost; 1,400,000 shares of common stock ) - Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to these consolidated financial statements. -3- COVENANT GROUP OF CHINA INC. CONSOLIDATED STATEMENTS OF OPERATION AND OTHER COMPREHENSIVE INCOME (UNAUDITED) FOR THE SIX MONTHS FOR THE THREE MONTHS ENDED JUNE 30, 2010 ENDED JUNE 30, 2010 NET SALES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling expenses General and administrative expenses Total Operating Expenses INCOME (LOSS)FROM OPERATIONS ) OTHER INCOME (EXPENSES) Other income Other expense ) ) Income (Loss) on settlement of debt ) Interest expense ) ) Total Other Income (Expenses), net ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation COMPREHENSIVE INCOME $ $ BASIC AND DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTEDNET INCOME PER SHARE $ $ See notes to these consolidated financial statements. -4- COVENANT GROUP OF CHINA INC. CONSOLIDATED STATEMENT OF CASH FLOW FOR THE SIX MONTHS ENDED JUNE 30, 2010 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Change in allowance for doubtful accounts ) Loss on disposal of fixed assets Loss on settlement of debt Stock issued for compensation Deferred compensation Amortization of discount on warrants (Increase) decrease in current assets: Accounts receivable Retentions receivable Other receivables ) Prepayment and deposits Inventory ) Increase (decrease) in current liabilities: Accounts payable ) Unearned revenue Accrued liabilities and other payables ) Taxes payable Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property & equipment ) Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short term loans Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS NET INCREASE IN CASH & CASH EQUIVALENTS CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD CASH & CASH EQUIVALENTS, END OF PERIOD $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income tax paid $ Interest paid $ Supplemental disclosure of non-cash investing activities: Net assets of discontinued operations $ See notes to these consolidated financial statements. -5- COVENANT GROUP OF CHINA INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Covenant Group of China Inc. (Covenant Group or the Company) (FKA: Everest Resources Corp.) was incorporated in the State of Nevada on November 8, 2006. On December24, 2009, Covenant Group entered into and closed on a share exchange agreement with Covenant Group Holdings Inc. (Covenant Holdings), a privately held company incorporated under the laws of the State of Delaware. Pursuant to the share exchange agreement, Covenant Group acquired all of the issued and outstanding capital stock of Covenant Holdings in exchange for 9,380,909 shares of common stock.Prior to the acquisition of Covenant Holdings, the Company was in the development stage and had minimal business operations. Covenant Holdings was formed in the State of Delaware on June 10, 2009 to acquire equity interests in private Chinese operating companies and providing these companies with strategic support. The total number of Covenant Holdings shares authorized for issuance is 20,000,000 with $0.00001 par value.Covenant Holdings identified companies that focus on IT applications in Government mandated areas such as communications and media, government manufacturing and security and surveillance. There was no significant activity from June 10, 2009 through December31, 2009 except for two acquisitions. On June 24, 2009, Covenant Holdings entered into a stock acquisition and reorganization agreement with Hainan Jien Intelligent Engineering Co. Ltd. (Jien) and its stockholders. Pursuant to the terms of the agreement, Covenant Holdings acquired 100% of the common stock of Jien, representing 100% of its outstanding equity interests, in exchange for 1,350,000 shares of a public shell's common stock, which would acquire all of the rights and obligations of Covenant Holdings.The acquisition stock price was initially valued at a provisional amount of $2 per share, which was the stock price for Covenant Holdings’ prior private capital raises. The Company changed its valuation stock price to $1.76 per share, which was determined by the volume weighted average stock price for the first day of trading of the Company’s common stock plus all private sales of Covenant Holdings’ common stock prior to the completion of the reverse merger with the Company.Jien was incorporated in Hainan Province, People’s Republic of China (PRC) in 1999.Jien specializes in the design and installation of security and surveillance infrastructure to protect financial institutions and government agencies, and it also implements intelligent construction projects for commercial customers. On June 24, 2009, Covenant Holdings entered into a stock acquisition and reorganization agreement with Chongqing Sysway Information Technology Co. Ltd. (Chongqing Sysway) and its stockholders. Pursuant to the terms of the agreement, Covenant Holdings acquired 100% of the common stock of Chongqing Sysway, representing 100% of its outstanding equity interests, in exchange for 1,400,000 shares of a public shell's common stock, which would acquire all of the rights and obligations of Covenant Holdings.The acquisition stock price was initially valued at a provisional amount of $2 per share, which was the stock price for Covenant Holdings’ prior private capital raises. The Company changed its valuation stock price to $1.76 per share, which was determined by the volume weighted average stock price for the first day of trading of the Company’s common stock plus all private sales of Covenant Holdings’ common stock prior to the completion of the reverse merger with the Company.Chongqing Sysway was incorporated in Chongqing City, Sichuan Province, PRC, in 1999 as a State Owned Enterprise (SOE). Since 2005, Chongqing Sysway has operated as a private enterprise mainly engaged in systems integration services, including computer system installation, website design, and system firewall setup, particularly for the tobacco industry. For accounting purposes, the effective acquisition date of Jien and Chongqing Sysway is deemed to be July 1, 2009 as the results of any activity from June 24, 2009 through June 30, 2009 were deemed to be immaterial to the financial statements taken as a whole. -6- COVENANT GROUP OF CHINA INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 On December24, 2009, Covenant Holdings entered into a share exchange agreement with Covenant Group.Covenant Group agreed to exchange 9,380,909 shares of its common stock, on a one-for-one basis, for each share of Covenant Holdings shares held of record on the date of the closing. Concurrent with the share exchange agreement, one of Covenant Group’s shareholders agreed to cancel 4,500,000 shares out of 6,600,000 of the total issued and outstanding shares of Covenant Group in exchange for the immediate payment of $100,000.He further agreed to cancel an additional 500,000 shares upon Covenant Holdings’ payment of the principal due on a note issued to the shareholder in the amount of $190,000, which, together with the $100,000 payment, represented the consideration for the acquisition of the shell company.As of December31, 2009, $90,000 of the $190,000 note payable was paid. During the first quarter of 2010, the 500,000 shares were cancelled and the Company issued 300,000 shares to this shareholder in lieu of the payment for the note payable of $100,000. In May of 2010, the Company and this shareholder agreed to revise and reduce the 300,000 shares to 70,000 shares. The Share Exchange was being accounted for as a "reverse acquisition," since the Covenant Holdings shareholders own a majority of the outstanding shares of the Company's common stock immediately following the share exchange.Covenant Holdings was deemed to be the accounting acquiror in the reverse acquisition.Consequently, the assets and liabilities and the historical operations that were reflected in the financial statements prior to the share exchange were those of Covenant Holdings and were recorded at the historical cost basis of Covenant Holdings.The consolidated financial statements after completion of the share exchange would include the assets and liabilities of the Company and Covenant Holdings, and the historical operations of Covenant Holdings and operations of the Company from the closing date of the share exchange.As a result of the issuance of the shares of the Company’s common stock pursuant to the share exchange, a change in control of the Company occurred on the date of the consummation of the share exchange. The Company's Board of Directors decided on April 30, 2010, to terminate and rescind the Acquisition Agreement with Chongqing Sysway due to several breaches of the agreement by Chongqing Sysway, including the failure of the prior owners of Chongqing Sysway to repay a dividend paid to them by Chongqing Sysway in excess of that permitted under the agreement and under China law and the failure of Chongqing Sysway and its prior owners to cooperate with the Company in the preparation of its financial statement disclosures required under United States securities laws. As a result of the termination and rescission of the agreement, the Company transferred all of the shares of capital stock of Chongqing Sysway to the prior owners of Chongqing Sysway, and the 1,400,000 shares of common stock of the Company issued in exchange for the shares of capital stock of Chongqing Sysway were returned to the Company and treated as treasury shares. The effect of this transaction was to return the Company, Chongqing Sysway, and the prior owners of the capital stock of Chongqing Sysway to their status prior to the completion of the acquisition by the Company of the capital stock of Chongqing Sysway on December24, 2009. The termination and recission of the acquisition agreement resulted in the activities of Sysway being reflected on the financial statements as discontinued operations (see Note 18). On January 12, 2010, the Company formed a wholly owned subsidiary – Pandaz LLC, a Delaware LLC (Pandaz Delaware). On January 13, 2010, Pandaz Delaware entered into an asset purchase agreement with The Pandaz LLC, a Nevada LLC, for certain assets and intellectual property associated with an automobile dealer and customer interface, vehicle search function and automobile purchasing website that the company is tentatively looking to implement in China.The total purchase consideration was $25,000, of which, $10,000 was paid as the forgiveness of a bridge loan that the Company provided to the seller on January 7, 2010 and $15,000 was paid as a one-time cash payment. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principle of Consolidation The consolidated financial statements include the accounts of Covenant Holdings, Covenant Group, Pandaz Delaware and Jien. All intercompany transactions and account balances are eliminated in consolidation. -7- COVENANT GROUP OF CHINA INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The financial statement should be read in conjunction with the financial statements and notes included in the Company’s Annual Report on form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission (SEC). Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December31, 2010. Use of Estimates In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting year. Significant estimates, required by management, include the recoverability of long-lived assets and the valuation of inventories. Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Accounts and Retentions Receivable The Company’s policy is to maintain reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.Based on historical collection activity, the Company had allowances of $5,433 at June 30, 2010 and $78,356 at December31, 2009. At June 30, 2010, the Company had retentions receivable for product quality assurance of $375,456. At December31, 2009, the Company had $490,879 of retentions receivable. The retention rate varies from 3% to 5% of the sales price, with variable terms from 1 year to 3 years. $228,200 and $344,428 of the retentions receivable at June 30, 2010 and December31, 2009, respectively, are current and due within one year; $147,256 and $146,451 of the retentions receivable are treated as long term assets at June 30, 2010 and December31, 2009, respectively. Inventories Jien’s inventories are valued at the lower of cost or market with cost determined on a first-in, first-out basis. Property and Equipment Property and equipment are stated at cost, net of accumulated depreciation. Expenditures for maintenance and repairs are expensed as incurred; additions, renewals and betterments are capitalized.When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations.Depreciation of property and equipment is provided using the straight-line method for substantially all assets with 5% salvage value and estimated lives ranging from 3 to 25 years as follows: -8- COVENANT GROUP OF CHINA INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 Building 20 - 25 years Leasehold improvements Shorter of lease term or 10 years Vehicle 5 - 10 years Office Equipment 3 - 5 years Impairment of Long-Lived Assets Long-lived assets, which include property, plant and equipment and intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets to be held and used is measured by comparing the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated undiscounted future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset. Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable.Based on its review, the Company believes that, as of June 30, 2010, there were no significant impairments of its long-lived assets. Goodwill Goodwill represents the excess of the fair value of the consideration transferred over the net of the acquisition date amount of identifiable assets acquired and the liability assumed. In accordance with Statement of Financial Accounting Standards No. 142, Goodwill and Other Intangible Assets (“Statement No. 142”), codified in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 350, goodwill is not amortized but is tested for impairment annually, or when circumstances indicate a possible impairment may exist. Impairment testing is performed at a reporting unit level. An impairment loss generally would be recognized when the carrying amount of the reporting unit exceeds the fair value of the reporting unit, with the fair value of the reporting unit determined using a discounted cash flow (DCF) analysis. A number of significant assumptions and estimates are involved in the application of the DCF analysis to forecast operating cash flows, including the discount rate, the internal rate of return, and projections of realizations and costs to produce. Management considers historical experience and all available information at the time the fair values of its reporting units are estimated. Warranties The Company offers a warranty to its customers on its products for a period from three months to three years depending on the contract terms negotiated with the customers; most warranty terms are one year. The Company accrues for warranty costs based on estimates of the costs that may be incurred under its warranty obligations. The warranty expense and related accrual is included in the Company's selling expenses and other payables respectively, and is recorded at the time revenue is recognized. Factors that affect the Company's warranty liability include the number of sold equipment, its estimates of anticipated rates of warranty claims, costs per claim and estimated support labor costs and the associated overhead.The Company periodically assesses the adequacy of its recorded warranty liabilities and adjusts the amounts as necessary.The Company’s warranty expense was immaterial for the six and three months ended June 30, 2010. Income Taxes The Company utilizes Statement of Financial Accounting Standards (SFAS) No.109, “Accounting for Income Taxes,” codified in FASB ASC Topic 740, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. -9- COVENANT GROUP OF CHINA INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (codified in FASB ASC Topic 740) on June 10, 2009.As a result of the implementation of FIN 48, the Company made a comprehensive review of its portfolio of tax positions in accordance with recognition standards established by FIN 48.As a result of the implementation of Interpretation 48, the Company recognized no material adjustments to liabilities or stockholders equity.When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained.The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any.Tax positions taken are not offset or aggregated with other positions.Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. Covenant Holdings had a US net operating loss of $494,280 at June 30, 2010 and $690,724 at December31, 2009.A 100% valuation allowance has been established due to the uncertainty of its realization. Covenant Group of China and Pandaz Delaware had US net operating loss of $275,695 and $37,330 at June 30, 2010, respectively. Jien is qualified as a small business in the construction industry in the PRC.The Company is subject to a 1.76% and 3% tax rate on net sales for 2010 and 2009. Since the tax is based on sales, under US GAAP, it is not an income tax.Accordingly, $45,724 and $20,029 were recorded as general and administrative expense for the six and three months ended June 30, 2010. The following table reconciles the U.S. statutory rates to the Company’s consolidated effective tax rate for the six and three months ended at June 30, 2010: Six Months Ended Three Months Ended June 30, 2010 U.S. statutory rates $ $ Foreign tax rate less than U.S. statutory rate ) ) Unrecognized tax benefit on US operating loss Non tax deductible expense (non taxable income) for US company ) Foreign income exempt from foreign income tax ) ) Income tax expense $
